Title: To James Madison from Tench Coxe, 18 June 1789
From: Coxe, Tench
To: Madison, James


Dear SirPhilada. June 18th. 1789
I observe you have brought forward the amendments you proposed to the federal Constitution. I have given them a very careful perusal, and have attended particularly to their reception by the public. The most decided friends of the constitution admit (generally) that they will meliorate the government by removing some points of litigation and jealousy, and by heightening and strengthening the barriers between necessary power and indispensible liberty. In short the most ardent & irritable among our friends are well pleased with them. On the part of the opposition I do not observe any unfavorable animadversion. Those who are honest are well pleased at the footing on which the press, liberty of conscience, original right & power, trial by jury &ca. are rested. Those who are not honest have hitherto been silent, for in truth they are stript of every rational, and most of the popular arguments they have heretofore used. I will not detain you with further remarks, but feel very great satisfaction in being able to assure you generally, that the proposed amendments will greatly tend to promote harmony among the late contending parties and a general confidence in the patriotism of Congress. It has appeared to me that a few well tempered observations on these propositions might have a good effect. I have therefore taken an hour from my present Engagements, which on account of my absence are greater than usual, and have thrown together a few remarks upon the first part of the Resolutions. I shall endeavour to pursue them in one or two more short papers. It may perhaps be of use in the present turn of the public opinions in New York state that they should be republished there. It is in fed. Gazette of 18th. instant.
At some future day I should wish the powers of the general government extended to the declaring in what places canals may be cut, without giving them the power of providing for the expence, but at present this would be a dangerous Idea. I much doubt whether the federalists of N. Cara. would consent to adopt the constitution, if it contained such a power. You will see however infinite advantages, both pecuniary & political in a canal at the dismal Swamp in Virginia, and another at the head of the Delaware peninsula.
The article in our late papers relating to the trade of aux Cayes & two other ports in Hispaniola is very important. I understand from the french Consul that his brother & the Govr. general having on late visit to the South part of the island, found that it was of great natural value, and but indifferently improved by reason of the inattention of the french Merchants to a poor new settlement, they determined on this Measure for the advancement of it. Tis a politic Measure & as they will take our flour, pork &c and give us sugars & coffee it must prove very beneficial to Us.
I cannot comprehend the late alteration in regard to cotton. The papers say it is to be introduced among the free Articles with a duty of 3 Cents ⅌ lb. This is a contradiction. I have urged strongly to several Members of the two houses who have written you on the impost the necessity of making it free. Tis the only article to which labor saving Machines can be applied—and it may be encreased by the planters & importers to any quantity, while wool is limited and flax is unfit for winter uses.
Gold & silver leaf are dutied ⅌ Cent, I suppose upon sumptuary principles, but the makers of frames, girandoles &ca. in Europe will send us their wares free of that duty, while our workmen in that line will be injured by paying it. The duty on plate, plated ware and lace appears to be very proper, but I confess I do not approve the addition of Leaf. It appears more important as operating against the proper principles of the law than in Value.
I observe in the debates it has been urged that the rates of impost have been complained of as too high—and this by the Merchants. You may be assured, Sir, that is not the case here. My attention has been particularly called to this point from my profession, & from the letters I have recd. from our Members, and I do assure you that little either of clamor or argument has appeared against the duties proposed in your house. I am with very great Esteem dr. Sir yr. aff. & ob. Servant
Tench Coxe
